124 Mich. App. 791 (1983)
335 N.W.2d 695
LOCAL 229, MICHIGAN COUNCIL 25, AMERICAN FEDERATION OF STATE, COUNTY AND MUNICIPAL EMPLOYEES, AFL-CIO
v.
CITY OF DETROIT
Docket No. 62910.
Michigan Court of Appeals.
Decided April 18, 1983.
Maurer, Kalls & Webb (by L. Rodger Webb), for petitioners.
Sylvester Delaney, Acting Corporation Counsel, and William Dietrich, Frank W. Jackson, III, and James C. Zeman, Assistants Corporation Counsel, for respondents.
Before: WAHLS, P.J., and M.J. KELLY and N.J. LAMBROS,[*] JJ.
M.J. KELLY, J.
In connection with an unfair labor practice proceeding filed with the Michigan Employment Relations Commission ("MERC") by appellants against appellees, appellants petitioned in Wayne County Circuit Court seeking injunctive relief pending the MERC determination. The circuit *793 court denied appellant's petition for a preliminary injunction because appellants had not demonstrated the probability of irreparable harm occurring in the absence of a preliminary injunction. Appellants appear before this Court as of right.
Appellants' petition for injunctive relief was filed pursuant to MCL 423.216(h); MSA 17.455(16)(h),[1] which grants standing to both the MERC and the charging party in an action before the MERC to petition in circuit court for such injunctive relief as the circuit court "deems just and proper". Appellants concede on appeal that no irreparable harm would result if a preliminary injunction were not issued but argue that the "just and proper" language of MCL 423.216(h); MSA 17.455(16)(h) grants circuit courts discretion to issue injunctions in MERC cases without the necessity of finding irreparable harm.
We do not agree. MCL 423.216(h); MSA 17.455(16)(h) is designed to confer jurisdiction on the MERC and the charging party to proceed to circuit court in order to obtain vital relief when appropriate.[2] The section does not abolish long-standing *794 equitable restraints on the use of injunctive powers. When proceeding under MCL 423.216(h); MSA 17.455(16)(h), a party is seeking to invoke the circuit court's equitable powers. The words "just and proper" in the statute do not accord circuit courts discretion to invoke equitable powers without restraint by equitable principles but rather encompass the traditional equitable principles which justify injunctive relief that have long been a part of Michigan common law.[3]
*795 A preliminary injunction should not be granted where irreparable injury is not imminent. See Royal Oak School Dist v State Tenure Comm, 367 Mich 689, 693; 117 NW2d 181 (1962). As appellants concede that no irreparable harm will result if a preliminary injunction is not issued, the circuit court acted properly in denying appellants injunctive relief.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  This subsection provides:

"The commission or any charging party shall have power, upon issuance of a complaint as provided in subdivision (a) charging that any person has engaged in or is engaging in an unfair labor practice, to petition any circuit court within any circuit where the unfair labor practice in question is alleged to have occurred or where such person resides or exercises or may exercise its governmental authority, for appropriate temporary relief or restraining order, in accordance with the general court rules, and the court shall have jurisdiction to grant to the commission or any charging party such temporary relief or restraining order as it deems just and proper."
[2]  In Van Buren Public School Dist v Wayne Circuit Judge, 61 Mich App 6, 15-16; 232 NW2d 278 (1975), this Court noted that without the enactment of MCL 423.216(h); MSA 17.455(16)(h), the MERC would be unable to obtain a preliminary injunction as it would have no authority to request equitable relief. Thus, the Court stated that the section "must be read only as a grant of authority to MERC to request judicial assistance". Since at the time of the Van Buren decision, MCL 423.216(h); MSA 17.455(16)(h) did not confer standing on the charging party in an action before the MERC to proceed to circuit court for injunctive relief, the Van Buren panel held that a charging party faced with irreparable injury had standing outside of the statute to invoke a circuit court's equity jurisdiction. Subsequent to the decision in Van Buren, the Legislature amended MCL 423.216(h); MSA 17.455(16)(h) to include the charging party within the jurisdictional provision which was formerly limited to only the MERC. We view this amendment as a codification of the Van Buren decision and an expression of legislative intent that the charging party should be able to invoke a circuit court's equitable jurisdiction when faced with an irreparable injury.
[3]  In a manner similar to the provision in MCL 423.216(h); MSA 17.455(16)(h), the Federal Labor Management Relations Act, 1947, grants the power to the National Labor Relations Board to pursue injunctive relief:

"The Board shall have power, upon issuance of a complaint as provided in subsection (b) of this section charging that any person has engaged in or is engaging in an unfair labor practice, to petition any United States district court, within any district wherein the unfair labor practice in question is alleged to have occurred or wherein such person resides or transacts business, for appropriate temporary relief or restraining order. Upon the filing of any such petition the court shall cause notice thereof to be served upon such person, and thereupon shall have jurisdiction to grant to the Board such temporary relief or restraining order as it deems just and proper." 29 USC 160(j).
We recognize that language in certain federal cases dealing with this section infers that the section grants to federal district courts the discretion to issue preliminary injunctions without being limited by traditional equitable restraints. See Boire v Pilot Freight Carriers, Inc, 515 F2d 1185, 1192-1193 (CA 5, 1975), cert den 426 US 934; 96 S Ct 2646; 49 L Ed 2d 385 (1976) ("though traditional rules of equity may not control the proper scope of [29 USC 160(j)] relief, some measure of equitable principles come into play"); Levine v C & W Mining Co, Inc, 610 F2d 432, 435 (CA 6, 1979) (temporary injunctive relief "is a matter committed to judicial discretion"). In Michigan, a trial court's exercise of its equitable powers has long been left to the sound discretion of the court. See Michigan Salt Works v Baird, 173 Mich 655, 661; 139 NW 1030 (1913). This discretion, however, has continually been restrained by equitable principles which require a showing of irreparable injury before an injunction may properly issue. See Michigan Salt Works, supra, p 662; Owosso v Union Telephone Co, 185 Mich 349; 151 NW 1029 (1915); Royal Oak School. Dist v State Tenure Comm, 367 Mich 689, 693; 117 NW2d 181 (1962). While certain federal courts may state that only "some measure of equitable principles come into play" under 29 USC 160(j) when the National Labor Relations Board seeks injunctive relief, we decline to abolish any equitable restraints on Michigan courts to issue injunctions when their jurisdiction is invoked under MCL 423.216(h); MSA 17.455(16)(h). Traditional equity principles are a circuit court's guide to whether injunctive relief is "just and proper".